Citation Nr: 1201306	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  05-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for hydronephrosis with left upper heminephrectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977. 
This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that established noncompensable service connection for  hydronephrosis with left upper heminephrectomy.


FINDING OF FACT

In December 2011, the Veteran, through her representative, requested that her appeal with regard to the issue of entitlement to an initial rating in excess of 10 percent for hydronephrosis with left upper heminephrectomy be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for hydronephrosis with left upper heminephrectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In January 2006, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting her appeal as to the issue of entitlement to an initial rating in excess of 10 percent for hydronephrosis with left upper heminephrectomy, as identified in the September 2005 statement of the case. 

In December 2011 correspondence, the Veteran, through her representative, stated that she no longer wished to pursue her claim for an initial rating in excess of 10 percent for hydronephrosis with left upper heminephrectomy.  The Board finds that the written statement indicating her intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the appellant has withdrawn her appeal as to the issue of entitlement to an initial rating in excess of 10 percent for hydronephrosis with left upper heminephrectomy, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for hydronephrosis with left upper heminephrectomy is dismissed.


ORDER

An initial rating in excess of 10 percent for hydronephrosis with left upper heminephrectomy is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


